Citation Nr: 0329624	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  92-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant served on active duty for training with the 
Arkansas National Guard from May 1979 to July 1979 and from 
June 1980 to August 1980, with fifteen subsequent two week 
periods of active duty for training until his discharge from 
the National Guard in November 1990.

This appeal has been before the Board four times previously.  
Each time it was remanded for additional evidentiary and 
procedural development.  


REMAND

The VCAA, codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002), requires the VA to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In this case, the appellant 
was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for service 
connection in a letter of March 2003, pursuant to the most 
recent Board remand of March 2003.  He was notified of the 
laws and regulations regarding service connection, as well as 
the substance of the regulations implementing the VCAA in the 
June 2003 Supplemental Statement of the Case.  

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 
provisions of 38 C.F.R. § 3.159(b)(1), which gave claimants 
30 days in which to submit evidence in support of their 
claims and allowed the VA to render a decision on those 
claims after the passage of 30 days from the mailing of 
notice to the claimant.  The Federal Circuit held that this 
regulation was inconsistent with the empowering statute 
because it imposed on claimants an arbitrary new deadline 
that does not represent a reasonable exercise of VA's 
authority, and was potentially confusing to claimants, as 
well.  P.V.A. v. Sec'y of Veterans Affairs, No. 02-7007 (Fed. 
Cir. Sept. 22, 2003).  

Review of the record reveals that the RO informed the 
appellant of VCAA in a March 2003 letter.  The one year 
period subsequent to the March 2003 letter has not yet 
passed.  In the absence of a specific waiver from the 
appellant of the remainder of the one year period, it would 
be inappropriate to proceed with review of his appeals at 
this point.  As this appeal is being remanded to cure an 
evidentiary defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice regarding his claims.  

The appellant contends that he suffers from a psychiatric 
disorder caused by a sexual assault in service.  Medical 
records reveal various psychiatric diagnoses, including 
depression and PTSD.  The diagnoses of PTSD are based upon 
the appellant's as-yet unverified statements regarding having 
been physically, emotionally, and sexually abused by a 
sergeant during service.  A diagnosis regarding a mental 
disorder can be no better than the history alleged by the 
claimant.  In other words, when a medical diagnosis is made 
based upon reliance on unsupported history furnished by a 
claimant, that diagnosis has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993); Black v. Brown, 5 Vet. App. 
177 (1991).

One of the previous Board remands, in October 1996, ordered 
the RO 1) to initiate appropriate action to secure 
verification of the appellant's alleged noncombat stressor 
events in service and 2) to render an explicit determination 
as to whether the evidence establishes the existence of one 
or more stressors in service.  The RO sent the appellant a 
letter requesting that he provide any evidence which would 
support the alleged physical, emotional, and sexual abuse he 
received from his drill sergeant.  The appellant responded 
with a brief statement noting that there were reports in the 
news about people being abused at Fort Leonard Wood, which he 
asserted showed his claim is true.  The RO also sent a 
request to the National Personnel Records Center requesting 
records which would verify the appellant's claims.  The 
National Personnel Records Center replied that no such 
documentation was on file.  No further development was 
accomplished.  The RO did not render the determination 
required by the Board as to whether the appellant's stressors 
were adequately supported by corroborating evidence.  

The RO is required to fully complete the development ordered 
by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Therefore, 
upon remand, the RO must make further attempts to corroborate 
the appellant's stressor account and must also make an 
adjudicative determination as to whether the evidence 
supports the existence of the claimed stressors.  

A recent regulatory change also requires a remand of this 
issue.  In March 2002, 38 C.F.R. § 3.304(f), which sets forth 
the requirements for service connection for PTSD, was amended 
to add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault.  The regulation now provides, in pertinent 
part, that, if PTSD is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the appellant's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the 
appellant's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  Specific procedures 
consistent with the regulation for the development of such 
claims are set forth in the VA Adjudication Manual, as well.  
None of this development has been accomplished, and it does 
not appear that the RO has reviewed the appellant's claim in 
light of this new regulation.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should take appropriate action 
to comply with the provisions of 
38 C.F.R. § 3.304(f) in developing 
evidence to support the appellant's 
alleged stressor events.  

3.  The RO should render a formal, 
written administrative decision as to 
whether the evidence of record is 
sufficient to verify the occurrence of 
the appellant's alleged stressor events. 

4.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record, to include accomplishing any 
further indicated evidentiary 
development.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


